Citation Nr: 0916743	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for osteochondritis and chondromalacia of the left 
knee.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on this appeal. 

The Board notes that, in a January 2005 rating decision, the 
RO granted an increased in the Veteran's left knee disability 
to 20 percent under Diagnostic Code 5257 for osteochondritis 
and chondromalacia.  The RO also granted a separate 10 
percent disability rating for degenerative joint disease of 
the left knee.  Since that decision did not grant the maximum 
benefit under the law, the veteran's claim for an increased 
disability rating for his service-connected left knee 
disability remains in controversy.  See AB v. Brown, 6 Vet. 
App. 3, 38 (1992).

The veteran appeared and testified at a videoconference 
hearing in September 2005.  By letter dated in August 2008, 
the Veteran was advised that the Board member who held the 
hearing was no longer with the Board.  Thus he was offered 
the opportunity to have a new hearing before a current member 
of the Board, and asked to reply within 30 days.  The Veteran 
did not respond.  Thus, he is considered to have declined 
another hearing, and the Board can proceed to adjudicate his 
claim without prejudice to him.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.  

2.  The claim for service connection for right knee disorder 
was previously 
denied in a February 1998 RO decision.  The Veteran did not 
appeal that decision.

3.  The evidence added to the record since February 1998 is 
either cumulative or redundant, fails to relate to an 
unestablished fact or fails to raise a reasonable possibility 
of substantiating the claim.

4.  The Veteran's left knee disability has been manifested by 
subjective complaints of pain, extension to zero degrees, and 
flexion limited at most to 130 degrees.  There is no clinical 
evidence of instability, swelling, fatigability, effusion, 
ankylosis, or dislocation. 


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disorder was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).  

2.  The February 1998 rating decision that denied service 
connection for right knee disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

3.  The evidence received since the February 1998 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for right knee disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The criteria for a disability rating in excess of 20 
percent for osteochondritis and chondromalacia of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic 
Code 5257 (2008).

5.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 
5003, 5010, 5260, 5261 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran's service medical records show that the Veteran 
was hospitalized in June 1983 after hitting his head while 
driving.  He experienced neck pain.  Final diagnosis was 
cervical spine strain, but records are negative for diagnosis 
of arthritis or any chronic residuals.  On separation 
examination, the Veteran made no complaints regarding his 
cervical spine, and no abnormalities were found on 
examination.  Since the Veteran's cervical spine was found to 
be within normal limits on separation and the Veteran 
recovered from a June 1983 injury with no residuals, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
cervical spine disorder.  38 C.F.R. § 3.303(b).  

A December 2000 VA x-ray of the cervical spine showed 
narrowing of the C5-6 with spondylosis at the level.  
Subsequent VA treatment records continue to show the Veteran 
has a diagnosis of cervical spondylosis.  

The Veteran underwent a VA examination in November 2004.  The 
examiner noted that there were no complaints of and no 
treatment for the cervical discomfort in service subsequent 
to the cervical strain in 1983.  It was noted that, in 1997, 
the Veteran sought treatment due to discomfort at base of the 
cervical spine associated with his job that required frequent 
hyperextension.  A 2003 MRI was noted to show degenerative 
disc disease, but no evidence of posttraumatic changes, and 
x-rays show mild narrowing at C5-6.  The examiner stated that 
this was not unusual for a person of the Veteran's age.  
Physical examination was within normal limits.  The Veteran 
was diagnosed with degenerative changes, cervical spine, 
secondary to aging.  The examiner concluded that the 
Veteran's condition was compatible with aging validated by 
the 2003 MRI showing degenerative disc changes.  The examiner 
opined that it was unlikely that the Veteran's current 
condition had anything to do with the trivial injury suffered 
on active duty in that the findings were compatible with the 
Veteran's age group (38 years old).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current cervical spine disorder.  There is no competent 
medical opinion of record relating the Veteran's cervical 
spine disorder to his service or any event in service.  The 
only medical opinion addressing the matter found a 
relationship between any cervical spine disorder and the 
Veteran's service to be unlikely.

The Veteran contends that his current cervical spine disorder 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's cervical spine disorder is in December 2000, 
approximately 15 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's cervical 
spine disorder developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
cervical spine disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

New and Material Evidence

A review of the record reveals that the veteran's claim was 
previously denied by a February 1998 rating decision.  
Although acknowledging that the Veteran's claim was on to 
reopen in the notice letter provided in April 2003, the RO 
adjudicated the Veteran's claim on its merits without 
discussing whether new and material evidence had been 
received to reopen the previously denied claim.  Regardless 
of the RO's actions, the Board must itself determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The Veteran did not appeal the February 1998 decision denying 
his claim for service connection for a right knee disorder.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the February 1998 decision became 
final because the Veteran did not file a timely appeal.

The claim for service connection for a right knee disorder 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the prior final 
denial consisted of the service medical records, the post-
service medical records, and the Veteran's statements.  The 
RO found that the evidence did not show a relationship 
existed between any current right knee condition and the 
Veteran's service or his service-connected left knee 
disability.  The Veteran was advised in the April 2003 letter 
that, in order to reopen his claim, he must submit new 
evidence relating to these unestablished facts.

New evidence received since February 1998 consists of VA 
treatment records and the Veteran's statements and testimony.  
The Board notes that VA treatment records from 1997 submitted 
by the Veteran in support of his claim are not new because 
they were previously before the RO in February 1998.  

The Board finds that none of the new evidence received since 
February 1998 is material, and it is, therefore, insufficient 
to reopen the Veteran's claim.  The newly submitted VA 
clinical records do not relate any current right knee 
disorder to either an injury or disease incurred during the 
Veteran's active service or to his service-connected left 
knee disability.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   Additionally, the Board finds that the 
evidence is cumulative and/or redundant of the evidence 
considered at the time of the prior final decision.

Furthermore, the claim cannot be reopened on the basis of the 
statements and testimony submitted by the Veteran.  The 
Veteran testified at a May 2006 hearing that he did not have 
any problem with his right knee in service.  Rather the 
earliest he had problems was 2000.  He testified that his 
right knee is being damaged by the stress he is putting on it 
because of his left knee disability.  

The Veteran's statements as to causation of his current right 
knee disorder are not sufficient to reopen his claim for 
service connection because they are not competent evidence.  
The Veteran, as a layperson without ostensible medical 
expertise, is not competent to provide a diagnosis or opine 
on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
Veteran can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate his current right knee disorder to a 
particular circumstance.  

In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for right knee 
disorder is not reopened, and the benefits sought on appeal 
must be denied.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the claims on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 
4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a Veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum schedular rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Diagnostic Code 5260 warrants a 10 percent rating for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran is seeking increased disability rating for his 
service-connected left knee disability.  His left knee 
disability has been evaluated as 20 percent disabling under 
Diagnostic Code 5257 for osteochondritis and chondromalacia, 
and 10 percent disabling under Diagnostic Code 5003 for 
degenerative joint disease.  He claims that his deteriorating 
condition of the left knee is preventing him from obtaining 
and maintaining gainful employment.  

The Veteran underwent a VA examination in September 2002.  
Normal range of motion with 150 degrees flexion and zero 
degrees extension was noted.  The x-rays noted mild 
degenerative changes.  The Veteran was diagnosed with 
osteochondritis dissecans.  

At a May 2003 VA examination, crepitation was noted with 0 
degrees extension and 135 degree flexion.  There was no 
collateral ligamentous laxity.  The assessment was early 
degenerative joint disease of the left knee.  At the time of 
this examination, the Veteran was status post arthroscopic 
surgery and was still recuperating therefrom.  Thus the 
examiner recommended a follow up examination be conducted in 
a few months.

In June 2004, the Veteran underwent another VA examination.  
Chronic left knee pain with range of motion from 0 to 130 
degrees.  He had tenderness along the medial joint line with 
1+ swelling.  There was a 15mm anterior drawer sign and a 
15mm Lachman test.  The Veteran was diagnosed with 
degenerative joint disease of the knee with instability.  

At a March 2007 VA examination, the Veteran complained of 
chronic left knee pain. His gait was normal.  Range of motion 
was 0 to 130 degrees with pain beginning at 120 degrees of 
flexion.  There was no additional limitation of motion on 
repetitive use.  There was no instability or subluxation.  X-
rays showed mild degenerative joint disease.  An MRI from 
October 2002 was noted to show a moderate amount of effusion, 
a lateral meniscus tear and mild osteoarthritic changes.  
There was no evidence of ankylosis.  The assessment was mild 
degenerative joint disease of the left knee with significant 
occupational effects (i.e., increased tardiness) and some 
moderate effects on the Veteran's activities of daily living, 
such as shopping, exercise and sports.

The Veteran's left knee disability is rated as 20 percent 
disabling under DC 5257 for osteochondritis and 
chondromalacia of the left knee.  The Board finds that a 20 
percent disability rating under DC 5257 is more appropriate 
than any higher rating, because the evidence does not reflect 
severe recurrent subluxation or lateral instability.  The 
medical evidence show the Veteran's numerous complaints of 
pain and weakness, with occasional findings of some 
instability.  However, the Veteran has continued to work.  He 
is able to stand for more than one hour, but less than three 
hours, and walk one-fourth of a mile.  Additional stress does 
not cause any additional instability of the knee, weakness or 
incoordination.  Given these facts, the Board finds that the 
criteria for a rating in excess of 20 percent have not been 
met.  

The Board also finds that the evidence fails to establish 
that a disability rating in excess of 10 percent under 
Diagnostic Code 5003 is warranted for the Veteran's 
degenerative joint disease of the left knee.  The Veteran's 
range of motion is limited at most to 120 degrees of flexion 
without any limitation of extension.  There is no showing of 
any additional limitation of motion of the knee with 
repetitive stress.  Under Diagnostic Codes 5260 and 5261, 
therefore, not even a compensable disability rating is 
warranted.  Thus, the Veteran's degenerative joint disease is 
assigned a 10 percent under the alternative provisions of 
Diagnostic Code 5003 for a joint that has noncompensable 
limitation of motion.  A higher disability rating is not 
provided under Diagnostic Code 5003 for such disability as 
the Veteran's.

The Board has also considered whether a higher disability 
rating may be assigned under any other applicable Diagnostic 
Code.  After considering all the evidence, the Board finds 
that the Veteran's disability picture does not more nearly 
approximate the criteria for the next higher disability 
rating under any applicable Diagnostic Code.  The medical 
evidence fails to show that the Veteran has ankylosis of the 
left knee.  Thus evaluation under Diagnostic Code 5256 is not 
warranted.  Furthermore, the current medical evidence fails 
to establish that the Veteran has dislocation of semilunar 
cartilage to warrant a disability rating under Diagnostic 
Code 5258, or any symptomatic removal of semilunar cartilage 
to warrant a disability rating under Diagnostic Code 5259.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261.  Because 
he did not meet the criteria for a compensable rating under 
either diagnostic code, separate compensable ratings cannot 
be assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).  

Furthermore, the Board has considered whether the Veteran is 
entitled to an increased rating due to functional impairment.  
VA examination did not reveal additional limitation of 
function as a result of repetitive use.  However, in 
considering the effect of additional range of motion lost due 
to fatigue, weakness, or lack of endurance following 
repetitive use, despite evidence that the Veteran has 
complained of lack of endurance following repetitive use, 
there is no evidence that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors results in the left knee being limited in 
motion to the extent required for a rating higher than 20 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
In addition, it has not been shown that the service-connected 
left knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  The Veteran has continued to work, 
although he complains that he often experienced pain.  The 
schedular criteria, however, take into consideration his pain 
in establishing the disability ratings assigned.  Therefore, 
the Board finds that the preponderance of the evidence is 
against referral for consideration of the assignment of an 
extraschedular rating. 

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence does not demonstrate a worsening of the 
Veteran's left knee disability that has not already been 
taken into consideration.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
higher disability rating is warranted for the Veteran's 
service-connected left knee disability (i.e., higher than 20 
percent for osteochondritis and chondromalacia and higher 
than 10 percent for degenerative joint disease).  The Board 
has resolved all reasonable doubt in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the Veteran's claim must be denied.

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in April 2003 and November 
2006; rating decisions in July 2003 and January 2005; and a 
statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the April 2007 supplemental statement of the 
case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained medical examinations in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.




ORDER

Entitlement to service connection for cervical spine disorder 
is denied.

Service connection for right knee disorder is denied because 
new and material evidence has not been received to reopen the 
claim.

Entitlement to a disability rating in excess of 20 percent 
for osteochondritis and chondromalacia of the left knee is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


